United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.S., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Lexington, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
David Proffitt, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1239
Issued: January 3, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 5, 2010 appellant, through her attorney, filed a timely appeal of the
February 1, 2010 nonmerit decision of the Office of Workers’ Compensation Programs finding
that she abandoned her hearing request. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the nonmerit issue in this case.1
ISSUE
The issue is whether appellant abandoned her request for a hearing.

1

The Board notes that appellant, through her attorney, is only appealing from the Office’s February 1, 2010
nonmerit decision. Although the Board has jurisdiction over the Office’s September 14, October 26 and
November 4, 2009 merit decisions, appellant has not appealed these decisions which denied her claim for
compensation and request for psychiatric treatment and terminated her medical benefits, respectively. Therefore, the
Board has not addressed them on this appeal. See 20 C.F.R. § 501.3(a)(c).

On appeal, counsel contends that, neither he nor appellant received notice of the
scheduled hearing. He requests that the Board remand the case to the Office for a hearing to
determine her entitlement to compensation.
FACTUAL HISTORY
The Office accepted that on July 26, 2004 appellant, then a 33-year-old rural carrier
associate, sustained cervical and lumbar strains, post-traumatic headaches and lumbar
radiculopathy in the performance of duty.2 On July 21, 2007 she returned to work as a modified
rural carrier associate.3 Appellant stopped work on October 2, 2008 and filed a claim for
compensation (Form CA-7) for the period commencing that date.
In a September 14, 2009 decision, the Office denied appellant’s claim for compensation
for the period commencing October 2, 20084 finding medical evidence insufficient to establish
that she was totally disabled during the claimed period due to the July 26, 2004 employment
injuries.
By decision dated October 26, 2009, the Office denied appellant’s request for psychiatric
treatment. The medical evidence was insufficient to establish that she sustained an emotional
condition as a consequence of the July 26, 2004 employment injuries.
In a November 4, 2009 decision, the Office terminated appellant’s medical benefits with
regard to her accepted employment injuries, effective that date as she failed to establish any
continuing residuals causally related to the July 26, 2004 employment injuries.
On October 9, 2009 appellant, through her attorney, requested a telephone hearing with
an Office hearing representative regarding the Office’s September 14, 2009 decision. On
December 1, 2009 counsel requested a telephone hearing regarding the Office’s October 26 and
November 4, 2009 decisions.
By letter dated December 15, 2009, the Office’s Branch of Hearings and Review notified
appellant that the hearing was scheduled for January 15, 2010 at 11:45 a.m. Eastern Time. It
instructed her to call the provided toll-free number a few minutes before the hearing time and
enter the passcode to gain access to the conference call. The notice was mailed to appellant’s
address of record. A copy of the notice was also mailed to her attorney’s address of record.
Appellant did not participate in the telephonic hearing.
2

The record reflects that appellant was involved in a work-related motor vehicle accident.

3

In an October 1, 2007 decision, the Office reduced appellant’s compensation to zero as her actual earnings as a
modified rural carrier associate fairly and reasonably represented her wage-earning capacity.
4

On September 14, 2009 the Office advised appellant that her Form CA-7 for the period commencing October 2,
2008 had been filed under the wrong claim number as it related to an accepted October 2, 2008 leg and knee
condition under File No. xxxxxx557. It advised her to file a Form CA-7 under File No. xxxxxx557. The Office
further advised appellant that doubling of the claims under File Nos. xxxxxx557 and xxxxxxx011 was not
warranted. The Board notes that appellant filed a Form CA-7 for the period commencing October 2, 2008 under
File No. xxxxxx557. Her claim was denied by the Office on November 16, 2009.

2

In a February 1, 2010 decision, the Branch of Hearings and Review found that appellant
abandoned her requested hearing. The decision noted that the telephone hearing was scheduled
for January 15, 2010, but she failed to appear as instructed. The decision also found that there
was no indication that appellant contacted the Office either prior or subsequent to the scheduled
hearing to explain her failure to participate. Based on these factors, the Office concluded that
appellant abandoned her oral hearing request.
LEGAL PRECEDENT
Under the Federal Employees’ Compensation Act and its implementing regulations, a
claimant who has received a final adverse decision by the Office is entitled to receive a hearing
upon writing to the address specified in the decision within 30 days of the date of the decision for
which a hearing is sought.5 Unless otherwise directed in writing by the claim, the Office hearing
representative will mail a notice of the time and place of the hearing to the claimant and any
representative at least 30 days before the scheduled date.6 The Office has the burden of proving
that it mailed notice of a scheduled hearing to a claimant.7
The authority governing the abandonment of hearings rests with the Office’s procedure
manual, which provides that a hearing can be abandoned only under very limited circumstances.
All three of the following conditions must be present: the claimant has not requested a
postponement; the claimant has failed to appear at a scheduled hearing; and the claimant has
failed to provide any notification for such failure within 10 days of the scheduled date of the
hearing. Under these circumstances, the Branch of Hearings and Review will issue a formal
decision finding that the claimant has abandoned her request for a hearing and return the case to
the district Office.8
ANALYSIS
The record establishes that on December 15, 2009 in response to appellant’s timely
request for an oral hearing, the Branch of Hearings and Review mailed an appropriate notice of
the scheduled telephonic hearing on January 15, 2010 at 11:45 a.m. Eastern Time. The hearing
notice was mailed to appellant’s and her attorney’s address of record. The Board notes that the
notice was sent more than 30 days prior to the scheduled hearing date of January 15, 2010. The
record establishes that appellant did not call at the appointed time. Further, appellant did not
request a postponement of the hearing or explain her failure to appear at the hearing within 10
days of the scheduled hearing. Therefore, the Board finds that she abandoned her request for a
hearing.9
5

5 U.S.C. § 8124(b)(1); 20 C.F.R. § 10.616(a).

6

20 C.F.R. § 10.617(b).

7

See Michelle R. Littlejohn, 42 ECAB 463 (1991).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6(e) (January 1999). See also G.J., 58 ECAB 651 (2007).
9

See C.T., 60 ECAB ___ (Docket No. 08-2160, issued May 7, 2009).

3

On appeal, counsel contends that neither he nor appellant received notice of the
scheduled hearing. The record reflects that the December 15, 2009 hearing notice was mailed to
counsel’s and appellant’s address of record and was not returned as undeliverable. The Board
has found that, in the absence of evidence to the contrary, a letter properly addressed and mailed
in the due course of business, such as in the course of the Office’s daily activities, is presumed
received at the mailing address in due course. This is known as the mailbox rule.10 As the
Office properly mailed a hearing notice to appellant and her attorney, it is presumed that they
received the notice of hearing.
CONCLUSION
The Board finds that appellant abandoned her request for an oral hearing.
ORDER
IT IS HEREBY ORDERED THAT the February 1, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 3, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

Jeffrey M. Sagrecy, 55 ECAB 724 (2004); James A. Gray, 54 ECAB 277 (2002).

4

